 Case 1:18-cv-01966-SB Document 62 Filed 03/29/21 Page 1 of 1 PageID #: 1954



                                                                          Fish & Richardson P.C.
                                                                          222 Delaware Avenue
                                                                          17th Floor
March 29, 2021                                                            P.O. Box 1114
                                                                          Wilmington, DE 19899-1114
                                                                          302 652 5070 main
                                                                          302 652 0607 fax
VIA ELECTRONIC FILING

The Honorable Stephanos Bibas                                             Warren K. Mabey, Jr.
18614 U.S. Courthouse                                                     Principal
                                                                          mabey@fr.com
601 Market Street                                                         302 778 8456 direct
Philadelphia, PA 19106

Re: TexasLDPC Inc. v. Broadcom Inc. et al., C.A. No. 1:18-cv-01966-SB

Dear Judge Bibas:
The parties have conferred pursuant to D.I. 61 ¶ 3, and are jointly available for a status conference
during the week of April 5th at the following times (Eastern):
Monday, April 5: 2-4pm
Tuesday, April 6: 11am-1pm
Wednesday, April 7: 2-5pm
Thursday, April 8: 900-1030am; 3-5pm
Friday, April 9: 130-230pm


Sincerely,


Warren K. Mabey Jr.

Cc: All Counsel of Record – via e-mail.
